549 F.2d 1154
HARTFORD SAND & GRAVEL CO., a corporation, Appellant,v.EAGLE IRON WORKS, a corporation, Appellee.
No. 76-1517.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 13, 1977.Decided Feb. 18, 1977.

Glenn E. McCann, Kansas City, Mo., for appellant; Stephen D. Manz, Kansas City, Mo., on brief.
Richard P. Jeffries, Harold W. Kauffman and Harry L. Welch, Omaha, Neb., for appellee.
Before LAY and ROSS, Circuit Judges, and WANGELIN,* District Judge.
PER CURIAM.


1
This is an appeal from a district court's1 judgment for defendant on plaintiff's claim for damages arising out of the sinking of a floating suction dredge.  The dredge was designed and manufactured by defendant specifically for plaintiff's use.  Plaintiff alleged that defendant was negligent in the design and construction of the dredge and breached implied and expressed warranties concerning it.  Jurisdiction was founded upon 28 U.S.C. § 1332.


2
Appellant contends that the district court erred in failing to consider its theories of negligence, breach of implied warranty, and breach of expressed warranty.  It is also argued that the district court's findings were not supported by substantial evidence.


3
The district court heard the case sitting without a jury.  In a well-reasoned opinion2 the district court found that the sinking was not caused by the breach of any implied warranty by defendant.  It is implicit in that opinion that the district court also considered plaintiff's other theories of recovery and did not find that defendant had breached any expressed warranties or was negligent.  After fully considering the record and the briefs of the parties, we do not conclude that the district court's findings are clearly erroneous.


4
Accordingly, we affirm on the basis of Judge Denney's opinion.



*
 The Honorable H. Kenneth Wangelin, United States District Judge for the Eastern and Western Districts of Missouri, sitting by designation


1
 The Honorable Robert V. Denney, District of Nebraska


2
 Judge Denney's opinion is unreported